IS 44 (Rev. 11/15)

CIVIL COVER SHEET

The JS 44 civilcover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. ‘This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet

(SEF INSTRUCTIONS ON NENT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS | ;
Nelson Juarez, individually and on behalf of all others similarty

situated,

(b) County of Residence of First Listed Plaintiff | Nassau
(EXCEPT IN U.S, PLAINTIFF CASES)

(c) Attorneys (firm Name, Address, and Telephone Number)
VALL NE & VAGNINI LLP

600 Old Country Road, Ste. 519, Garden City, NY 11530
James A. Vagnini / Alexander M. White

DEFENDANTS
Pepe Displays, Inc., and Jose C. Ampuero, individually and as

officer, director, and/or principal of Pepe Displays, Inc.

County of Residence of First Listed Defendant _Nassau
(IN U.S. PLAINTIFF CASES ONLY)

NOTE:
THE TRACT OF LAND INVOLVED.

Attorneys (/f Known)

 

(IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

II. BASIS OF JURISDICTION (Place an “Xx” in One Box Only)

 

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Piace an “XV in One Box for Manuf

and One Box for Defendant)

 

 

 

 

 

 

 

O 1 US. Govemment '%3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 01 © 1 Incorporated or Principal Place o4 04
of Business In This State
O 2 US, Government O 4 Diversity Citizen of Another State 02 O 2 _ Incorporated and Principal Place go5 os
Defendant (indicate Citizenship of Parties in Hem I) of Business In Another State
Citizen or Subject of a 03 O 3. Foreign Nation O66 O6
Foreign Country
IV. NATURE OF SUIT jPtace an “x” in One Box Only)
[ CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY _ OTHERSTATUTES |
© 110 Insurance PERSONAL INJURY PERSONAL INJURY = |0 625 Drug Related Seizure O 422 Appeal 28 USC 158 0 375 False Claims Act
O 120 Marine 0) 310 Airplane O 365 Personal Injury - of Property 21 USC 881 |O 423 Withdrawal OG 376 Qui Tam (31 USC
O 130 Miller Act O 315 Aiplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
OD 140 Negotiable Instrument Liability 367 Health Care/ O 400 State Reapportionment
D 150 Recovery of Overpayment | © 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 820 Copyrights 0 430 Banks and Banking
O 151 Medicare Act 0 330 Federal Employers’ Product Liability O 830 Patent 0 450 Commerce
OD 152 Recovery of Defaulted Liability 0) 368 Asbestos Personal 0 840 Trademark O 460 Deportation
Student Loans 0 340 Marine Injury Product 0 470 Racketeer Influenced and
(Excludes Veterans) O 345 Marine Product Liability LABOR. SC SECU ( Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY | 710 Fair Labor Standards C1 86! AIA (1395ff) OF 480 Consumer Credit
of Veteran's Benefits © 350 Motor Vehicle CO 370 Other Fraud Act 0 862 Black Lung (923) 0 490 Cable/Sat TV
O 160 Stockholders’ Suits © 355 Motor Vehicle O 37) Truth in Lending 0 720 Labor/Management O 863 DIWC/DIWW (405(p)) | 0 850 Securities/Commodities/
0 190 Other Contract Product Liability 1 380 Other Personal Relations 0 864 SSID Title XVI Exchange
O 195 Contract Product Liability | 360 Other Personal Property Damage 0 740 Railway Labor Act 0 865 RSI (405(g)) 1 890 Other Statutory Actions
0 196 Franchise Injury 0 385 Property Damage 0 751 Famity and Medical O 891 Agricultural Acts
©) 362 Personal Injury - Product Liability Leave Act O 893 Environmental Matters
= Medical Malpractice — © 790 Other Labor Litigation O 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISON ER PETITIONS _| 0 791 Employee Retirement FEDERAL TAX SUITS Act

 

0 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus:

 

Income Security Act O 870 Taxes (U.S. Plaintiff
or Defendant)
O 871 IRS—Third Party

26 USC 7609

 

IMMIGRATION

 

540 Mandamus & Other

550 Civil Rights

555 Prison Condition

560 Civil Detainee -
Conditions of
Confinement

DO 446 Amer. w/Disabilities -
Other
0 448 Education

0 220 Foreclosure D 441 Voting 0 463 Alien Detainee
© 230 Rent Lease & Ejectment O 442 Employment 0 510 Motions to Vacate
0 240 Torts to Land 0 443 Housing/ Sentence
1 245 Tort Product Liability Accommodations 0 530 General
© 290 All Other Real Property C445 Amer. w/Disabilities -} 535 Death Penalty
Employment Other:
a
0
a
a

 

 

 

©) 462 Naturalization Application
O 465 Other Immigration
Actions

 

OF 896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

950 Constitutionality of
State Statutes

 

 

V. ORIGIN (Place an “x” in One Box Only)

a Original 12 Removed from
Proceeding State Court

O 3. Remanded from 04

Appellate Court

Cite the U.S, Civil Statuje under whic:
FLSA, as amended, 29 U.S.C

Brief description of cause:

VI. CAUSE OF ACTION

 

h you are fili
; Section 2

0 5 Transferred from
Another District
(spucify)

(2t'seqr AVEL as amended: NYCRR

Reinstated or
Reopened

ot

O 6 Multidistri
Litigation

unpaid wages in violation of FLSA, NYLL and NYCRR

cl

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint
COMPLAINT: UNDER RULE 23, F.R.Cv.P, JURY DEMAND: MyYes No
VIII. RELATED CASKE(S)
IF ANY Bee instructions): GE DOCKET NUMBER a
™ 123/01 TL
FOR OFFICE USE ONLY Lv Alt
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
CERTIFICATION OF ARBITRATION ELIGIBILITY

Local Arbitration Rule 83.10 provides that with certain exceptions, actions seeking money damages only in an amount not in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration, The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed,

Case is Eligible for Arbitration [_]

 

1, Alexander M. White __., counsel for —_—_—=Plaintiff ____, do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

monetary damages sought are in excess of $150,000, exclusive of interest and costs,

CJ the complaint seeks injunctive relief,

CJ the matter is otherwise ineligible for the folowing reason

DISCLOSURE STATEMENT - FEDERAL RULES CIVIL PROCEDURE 7.1

Identify any parent corporation and any publicly held corporation that owns 10% or more or its stocks:

RELATED CASE STATEMENT (Section Vill on the Front of this Form)

Please list all cases that are arguably related pursuant to Division of Business Rule 50.3.1 in Section Vill on the front of this form. Rule 50.3.1 (a) provides that “A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or because the cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both cases to the same judge and magistrate judge.” Rule 50.3.1 (b) provides that " A civil case shall not be
deemed “related” to another civil case merely because the civil case: (A) involves identical legal issues, or (B) involves the same parties.” Rule 50.3.1 (c) further provides that
"Presumptively, and subject to the power of a judge to determine otherwise pursuant to paragraph (d), civil cases shall not be deemed to be “related” unless both cases are still
pending before the court.”

NY-E DIVISION OF BUSINESS RULE 50.1(d)(2)

1.) Is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? OO Yes VW No

2.) If you answered “no” above:
a) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in Nassau or Suffolk
County? WY Yes oO No
b) Did the events or omissions giving rise to the claim or claims, or a substantial part thereof, occur in the Eastern
District? (7 Yes No

c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
received:

If your answer to question 2 (b) is “No,” does the defendant (or a majority of the defendants, if there is more than one) reside in Nassau or
Suffolk County, or, in an interpleader action, does the claimant (or a majority of the claimants, if there is more than one) reside in Nassau or
Suffolk County? Al Yes A No

(Note: A corporation shall be considered a resident of the County in which it has the most significant contacts).

 

BAR ADMISSION

| am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.
Yes L] wo

Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

O Yes (If yes, please explain 4 No

 

| certify the a IV ain all. poliormation provid
Signature: / 7 z

Last Modified: 11/27/2017
